 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                    No. CR18-049RAJ
 9

10                             Plaintiff,          ORDER ON GOVERNMENT’S
                                                   MOTION IN LIMINE TO EXCLUDE
11         v.                                      OR LIMIT CRIMINAL HISTORIES
                                                   OF CERTAIN WITNESSES
12   BRADFORD MARSELAS JOHNSON and
     ERIC WOODBERRY,
13
                               Defendants.
14

15
           THIS MATTER has come before the Court upon the government’s Motion
16   in Limine to Exclude or Limit the Criminal Histories of Certain Witnesses (Dkt #76).
17   Having considered the motion, defendant Woodberry’s response, and the files and
     pleadings herein, the Court GRANTS IN PART and DENIES IN PART the motion.
18
           The government seeks to prohibit the defendants from inquiring into P.K.’s
19
     conviction for Driving Under the Influence and Attempted Possession of Less than 40
20   Grams of Marijuana and A.W.’s conviction for Reckless Driving. Defendant Woodberry
21   concedes that these prior convictions should be excluded. Defendant Woodberry asks this
     Court to deny the motion as it relates to R.M.’s two 2003 convictions for Robbery in the
22
     First Degree.
23

24     ORDER ON GOVERNMENT’S MOTION IN
       LIMINE TO EXCLUDE OR LIMIT
       CRIMINAL HISTORIES OF CERTAIN
       WITNESSES – 1
 1            The government concedes that the prior robbery felonies are presumptively

 2   admissible under Fed. R. Evid. 609 as they were felonies punishable by imprisonment for
     more than one year and defendant was released from prison just under ten years ago.
 3
     (Dkt. #76, p. 5). Under Fed. R. Evid. 403 the Court is permitted to exclude such evidence
 4
     “if its probative value is substantially outweighed by a danger of one or more of the
 5   following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
 6   wasting time, or needlessly presenting cumulative evidence.”
              The government wrongly concludes that the probative value of the evidence is
 7
     diminished because they anticipate R.W. will merely testify about matters which are
 8
     mostly captured on video. (Dkt. #76, p. 5). The government failed to mention that R.W.
 9   is also expected to testify about what he heard the robbers say, what he observed from his
10   vantage point during the robbery, and what was done and said when the robbers and

11   employees were in the back of the store outside the area under video surveillance.
     R.W.’s testimony may also include the clothing identification at the “show up” when the
12
     suspected robbers were presented to the three witnesses to identify their clothing, an
13
     event not on the video recording.
14            These events clearly place R.W.’s testimony in a light where aspects of his

15   credibility should be explored. Under these circumstances, the Court does not believe the
     probative value of this evidence is outweighed by the limitations of Rule 403. To guard
16
     against confusing the issues as expressed by the government, the government is permitted
17
     to submit a proper limiting instruction to be read to the jury at the time this examination
18   occurs, whether it be elicited by the government or the defense.
19            Any examination of R.W. on the prior robbery convictions shall be limited to the
     fact of conviction, the general nature of the crime, the date, and the punishment.
20
        ///
21
        ///
22      ///
23      ///

24     ORDER ON GOVERNMENT’S MOTION IN
       LIMINE TO EXCLUDE OR LIMIT
       CRIMINAL HISTORIES OF CERTAIN
       WITNESSES – 2
 1         For these reasons, the government’s Motion in Limine to Exclude or Limit the

 2   Criminal Histories of Certain Witnesses (Dkt. #76) is GRANTED IN PART and
     DENIED IN PART.
 3

 4
           DATED this 12th day of April, 2019.
 5

 6                                                    A
 7                                                    The Honorable Richard A. Jones
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24     ORDER ON GOVERNMENT’S MOTION IN
       LIMINE TO EXCLUDE OR LIMIT
       CRIMINAL HISTORIES OF CERTAIN
       WITNESSES – 3
